Citation Nr: 1605091	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-16 567	)	DATE
	)	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected post-operative cervical spine fusion C4-5, C5-6 and C6-7 with osteoarthritis (cervical spine disability). 

2.  Entitlement to a compensable disability rating for service-connected Taylor's bunion and pes planus with callosities of right foot (right foot disabilities). 

3.  Entitlement to a compensable disability rating for service-connected multiple scars on the right thumb.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected status post fixation of scapular fracture and acromioclavicular joint separation, right shoulder (right shoulder disability), to include whether the reduction from 20 percent to 10 percent effective May 26, 2011, was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1981 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse appeared and testified at a Board hearing before the undersigned Veterans Law Judge in October 2015.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board notes that at the hearing, the Veteran submitted additional evidence in support of his claim to restore the 20 percent disability rating for the service-connected right shoulder disability.  This additional evidence has not previously been considered by the RO.  VA regulation provides that any pertinent evidence submitted by the claimant or his representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the claimant or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c).  In the present case, the Veteran orally waived AOJ consideration of this additional at the October 2015 Board hearing.  Hearing testimony, when reduced to writing, can constitute a written communication.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The hearing transcript is part of the record on appeal.  Thus, the Board finds that the criteria for waiver of AOJ consideration of this new evidence have been met and it may consider this evidence in adjudicating the Veteran's claim without prejudice to him.

With regard to the issues on appeal, the Board notes that the issue relating to the service-connected right shoulder disability was certified as whether the reduction in rating was proper.  However, the adjudication of the appropriate disability rating for the right shoulder disability in the October 2011 rating decision was initiated by the Veteran's informal claim for an increased disability rating received in May 2010.  In addition, at the Board hearing, the Veteran continued to contend that a disability rating higher than the original 20 percent assigned is warranted for this disability.  Consequently, the Board has recharacterized the issue on appeal as stated on the Title page of this decision to reflect the Veteran's claim for an increased disability rating, as well as his disagreement with the reduction.


FINDINGS OF FACT

1.  At the hearing held on October 13, 2015, the Board received notification from the Veteran of his desire to withdraw his appeal related to his claims for increased disability ratings for his service-connected cervical spine disability, right foot disabilities and multiple scars on the right thumb.

2.  The Veteran's service-connected right shoulder disability was evaluated as 20 percent disabling as of January 1, 2007.

3.  By rating decision issued in October 2011, the RO reduced the disability rating for the Veteran's right shoulder disability from 20 percent to 10 percent, effective May 26, 2011.

4.  Due process did not require that VA notify the Veteran of the reduction in disability rating for the right shoulder disability prior to initiating it as the October 2011 rating decision that effectuated that reduction did not result in an overall reduction of the payment of compensation benefits. 

5.  The Veteran's complaints and the physical findings as shown by the evidence to demonstrate an actual improvement in his right shoulder disability in May 2011.

6.  As of January 26, 2015, the evidence establishes that the Veteran's right shoulder disability is manifested by painful range of motion limited to approximately shoulder level with weakened movement, excess fatigability and deformity.

7.  The Veteran's right shoulder disability is not productive of limitation of motion consistent with midway between the side and shoulder level; ankylosis of the scapulohumeral articulation; loss of the humeral head; nonunion, fibrous or malunion of the humerus, or malunion or nonunion of the clavicle or scapula with loose movement or dislocation; nor is it productive of such an exceptional or extraordinary disability picture as to render the VA rating schedule inadequate to rate the disability when considered either individually or collectively with other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his authorized representative) of the claims for increased disability ratings for service-connected cervical spine disability, right foot disabilities and multiple scars on the right thumb have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Prior to May 26, 2011, the criteria for a disability rating in excess of 20 percent for the service-connected right shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5200 through 5203 (2014).

3.  The reduction in the rating for the service-connected right shoulder disability from 20 percent to 10 percent, effective from May 26, 2011, was proper. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5200-5203 (2015).

4.  As of January 26, 2015 but no earlier, the criteria for a disability rating of 20 percent, but no higher, for the service-connected right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
 
In the present case, at the October 13, 2015 Board hearing, the Veteran, through his authorized representative, indicated his desire to withdraw his appeal as to the claims for increased disability ratings for service-connected cervical spine disability, right foot disabilities and multiple scars on the right thumb.  The Board acknowledges that the withdrawal at the hearing was oral rather than in writing as required by regulation.  Hearing testimony when reduced to writing, however, can meet the "in writing" requirement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The transcript of the hearing is associated with the claims file.  Hence, the Board finds that the criteria for a withdrawal of an appeal has been met and there remains no allegations of errors of fact or law for appellate consideration with regards to the claims for increased disability ratings for service-connected cervical spine disability, right foot disabilities and multiple scars on the right thumb.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed but only to that extent.

II.  Right Shoulder Disability

Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006).  For an increased rating claim, VA must notify the claimant that, to substantiate the claim, that claimant should provide or ask the VA to obtain medical or lay evidence demonstrating (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-3 (2010).  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277, 1277 (Fed. Cir. 2009).  The duty to notify was satisfied via a letter sent to the Veteran in August 2010.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative has contended otherwise.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examination in May 2011.  In addition, the Veteran submitted a VA Disability Benefits Questionnaire (DBQ) dated in October 2015 completed by his private treating physician.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined in October 2015, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

By way of an April 2007 rating decision, the RO initially awarded service connection for the right shoulder disability evaluated as 20 percent disabling effective January 1, 2007 (the first day after the Veteran's discharge from service).  In May 2010, the Veteran filed an informal claim requesting to "re-open my claim for my right shoulder condition" along with other claims.  In an October 2011 rating decision, the RO reduced the disability rating for the Veteran's service-connected right shoulder disability from 20 percent to 10 percent.  The reduction was effective on May 26, 2011, the date of the VA examination showing improvement in the Veteran's disability.

The Veteran essentially contends that his service-connected right shoulder disability has not improved to warrant the reduction in rating.  Rather, he claims it has actually worsened.  He argues that the May 2011 VA examination upon which the reduction was based was inaccurate as evidenced by similarities in his disability shown at the October 2006 initial pre-discharge VA examination and an October 2015 DBQ completed by his private physician, the report of which he submitted at the Board hearing in October 2015.  The Veteran and his spouse both testified at the hearing that his right shoulder symptoms have not improved since his discharge from service in December 2006.  In addition, the Veteran contends he was not notified of any proposed reduction and he should have been because, without the reduction, his combined rating would have been 90 percent and so the reduction did result in a loss of money.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

However, applicable to the present case, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

The Board acknowledges that the RO did not follow the notice procedures in § 3.105(e) in that it did not send the Veteran a proposed reduction and given him an opportunity to respond before issuing the final rating action reducing the disability rating for the Veteran's right shoulder disability.  Nevertheless, the Board finds that the RO was not required to follow those procedures as there was no reduction in the amount of compensation payable to the Veteran.  

In the October 2011 rating decision that reduced the evaluation for the service-connected right shoulder disability, the RO also granted service connection for right knee medial/lateral instability evaluated as 10 percent disabling; service connection for right quadriceps atrophy evaluated as 10 percent disabling; separate 10 percent disability ratings for sciatica in each lower extremity (neurologic manifestations of the service-connected degenerative disc disease with degenerative arthritis of the lumbar spine); a disability rating of 10 percent for service-connected degenerative disc disease with degenerative arthritis of the lumbar spine; a disability rating of 10 percent for degenerative joint disease, osteoarthritis, right knee; and a disability rating of 10 percent for status post meniscectomy, left knee, with osteoarthritis.  

As a result of the benefits granted in the October 2011 rating decision, the Veteran's combined evaluation increased from 60 percent to 80 percent effective May 14, 2010, more than a year prior to the reduction of the disability rating for the right shoulder disability.  See 38 C.F.R. § 4.25 (combined ratings table) and 38 C.F.R. § 4.26 (bilateral factor).  Notably, the reduction, which was effective May 26, 2011, is not shown to have caused a reduction in the combined disability rating and, therefore, the Veteran's compensation was not reduced as a result of the reduction as he contends.  

In his argument, the Veteran appears to have added the 10 percent decreased to the combined rating of 80 percent instead of combining the 20 percent with the other service-connected disabilities in determining that his combined rating would have been 90 percent rather than 80 percent but for the reduction.  The Board notes that, for veterans awarded service connection for multiple disabilities, each disability is separately rated and then combined according to the guidelines set forth in 38 C.F.R. § 4.25 to obtain a combined rating.  Individual disability ratings are not simply added to obtain a combined rating; rather, any additional service-connected disabilities, after the first or most severe, are combined based on their effect on the veteran's remaining efficiency following consideration of his initial or most severe service-connected disability.  38 C.F.R. § 4.25.  Combined ratings are determined based on a combined rating table.  38 C.F.R. § 4.25, Table I.  Thus, when combining all the service-connected disabilities together, there was in fact no reduction in the combined disability rating and, therefore, no reduction in compensation.

Consequently, in cases such as this one, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, the notice provisions in § 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  Therefore, the reduction ordered in the October 2011 rating decision of the rating for the right shoulder disability is not deemed improper on the basis that the RO did not comply with the procedural requirements of § 3.105(e).

Having found that there was no procedural error in the reduction of the right shoulder disability's rating, the Board must now consider whether the reduction was factually appropriate.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In the present case, the previous rating had been in effect for less than five years.  In particular, the 20 percent rating for the Veteran's right shoulder disability was assigned effective in January 2007 and was reduced to 10 percent effective in May 2011.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

Prior to the period on appeal, the Veteran was provided a 20 percent rating for his service-connected right shoulder disability.  His previous 20 percent rating was assigned following an October 2006 VA examination which revealed the Veteran's flexion and abduction of his right shoulder was limited to 100 degrees, in other words, to approximately shoulder level.  The 20 percent rating was assigned effective January 1, 2007.  

In the October 2011 rating decision on appeal, the RO reduced the Veteran's rating for his service-connected right shoulder disability from 20 percent to 10 percent, effective May 26, 2011, the date of the VA examination showing improvement in the disability.  The evidence considered by the RO in reducing the rating for the right shoulder disability consists of private treatment records and the report of the May 2011 VA examination.  

The private treatment records of record at the time of the reduction do not show specific treatment for the right shoulder disability although they do show that, in December 2008, while being treated for degenerative disc disease of the cervical spine, he reported having right trapezius and rhomboid pain, as well as a 20 year history of chronic intermittent numbness and tingling in the bilateral arms.  On examination, the Veteran was noted to have normal muscle bulk and tone, normal muscle strength, symmetric reflexes in the upper extremities, and intact sensation in the upper extremities except for reduced pinprick in the right thumb and index finger.  The Veteran underwent an anterior cervical discectomy and fusion with allograft times three and plating at the C4 through C7 levels.  The report of a July 2010 electromyogram (EMG) indicates there is no evidence of any neurological disorder of the right upper extremity.

At the May 2011 VA examination, with regard to his current symptoms, the Veteran reported that he "still has some mild pain in the shoulder when working over his head with arms raised."  The examiner reported there was guarding of movement and slight tenderness with the right arm fully raised.  Range of motion was normal in all spheres with pain.  The examiner noted the joint function was not additionally limited in degrees after repetitive use.  

Evidence received subsequent to the reduction does not show regular treatment related to the right shoulder disability until January 2015 although there are two prior treatment notes from his primary care physician.  The first one dated in December 2011 shows the Veteran complained of bilateral shoulder pain, and he was noted to have generalized osteoarthritis with limited range of motion of the bilateral shoulders.  He was referred to an orthopedist; however, there are no treatment records available to indicate he had such treatment, and the Veteran has not identified any such treatment to VA.

The second treatment note is dated in February 2014 at which time the Veteran reported trauma with repair of his right shoulder and requested a second opinion as the "military" was reassessing him for range of motion.  Examination of the right shoulder is noted as only demonstrating "pain with range of motion."  He was again referred to an orthopedist although there are no treatment records showing any such treatment.  

The first treatment with an orthopedist is not seen until January 2015.  At that time, the Veteran reported acute symptoms that had begun one month before.  The pain was described as aching, dull and sharp, and was rated as 5 out of 10.  The symptoms were noted to be aggravated by lifting and relieved by ice and rest.  In addition to pain, the Veteran also reported experiencing decreased mobility, difficulty initiating sleep, joint tenderness, weakness, popping and nocturnal awakening.  Examination of the right shoulder revealed tenderness to palpation over the right acromioclavicular joint.  Cross body adduction was positive, as well as was the impingement test, speed test and Yergason's test.  Range of motion was noted to be painful for flexion and abduction approaching 85 degrees with active forward flexion to 130 degrees.  There was no laxity, atrophy or deformity.  Strength was normal but rotator cuff strength testing caused pain.  X-rays of the right shoulder demonstrated that hardware is present consistent with history of open reduction of the right coracoid; moderate to severe acromioclavicular joint arthritis; and post-traumatic arthritic glenoid changes.  The assessment was chronic shoulder joint pain with significant acromioclavicular joint arthritis symptoms as well as rotator cuff disease.  A magnetic resonance imaging (MRI) of the right shoulder was ordered.

The Veteran was seen a few weeks later in February 2015 for follow up of the MRI.  The MRI was noted to confirm acromioclavicular joint arthritis and some mild glenohumeral disease in addition to a superior labral tear at the attachment of the biceps tendon, rotator cuff tendonosis and bursal surface fraying associated with the acromioclavicular joint arthritis.  The Veteran's physician commented that he had reviewed the Veteran's work up following the traumatic injury to the right shoulder in 1997 (service treatment records show the Veteran sustained injuries to the right shoulder during service in November 1997), and that these records demonstrated coracoid fracture with extension into the glenoid along with presence of a labral tear at that time, as well as the acromioclavicular joint injury and superior scapular body fracture.  In summary, this physician stated that the patient has a history of a severe traumatic injury with progressive degenerative change, now with functional use of the right upper extremity but significant limitations related to the injury and the increased predisposition to degenerative change that that created.  

At the Board hearing in October 2015, the Veteran testified that his shoulder is not getting any better and is actually a bit worse now.  He testified as to some difficulties he has doing certain things especially overhead tasks.  He stated that he felt the May 2011 VA examination was inaccurate because, since the original injury until now, his range of motion has been almost identical.  In addition, the Veteran's spouse also testified that, as long as they have been married (14 years), she has not seen improvement in his right shoulder disability.

At this hearing, the Veteran submitted a DBQ completed by his private orthopedist dated October 13, 2015.  This physician noted the Veteran's history of traumatic injury in 1997 to the right shoulder resulting in acromioclavicular joint separation and scapula and coracoid process fractures with surgical reconstruction.  He diagnosed the Veteran to have post-traumatic osteoarthritis, SLAP (superior labral anteroposterior) tear and incomplete rotator cuff tear of the right shoulder (which diagnoses are consistent with the prior treatment notes from January and February of 2015).  On examination, initial range of motion revealed forward flexion limited to 100 degrees, with pain at 90 degrees, and abduction limited to 85 degrees, with pain at 75 degrees.  Range of motion after repetitive use testing was 95 degrees of flexion and 85 degrees of abduction.  The physician commented that there was functional loss contributed to by less movement than normal, weakened movement, excess fatigability, pain on movement, and deformity.   There was localized tenderness to palpation and guarding.  Muscle strength was -4/5 for abduction and forward flexion.  All rotator cuff testing was positive.  He has a history of mechanical symptoms (clicking, catching, etc.) but there is no history of recurrent dislocation or subluxation and the Crank apprehension and relocation test was negative.  He had dislocation of the acromioclavicular joint and now has post-traumatic arthritis and fracture deformity of the coracoid and scapula roof.  There was tenderness to palpation of the acromioclavicular joint and Cross-body adduction test was positive.  As for the right shoulder disability's functional impact, the physician commented that there are significant deficits in range of motion, strength and pain and the right shoulder is limited to 40 to 50 percent compared to the more functional but also severely arthritic left shoulder.

The initial 20 percent disability rating was awarded under Diagnostic Code 5201 for limitation of motion to at least shoulder level.  The RO assigned the current 10 percent disability rating based on the objective X-ray evidence of osteoarthritis and painful motion, stating that such a rating is assigned for painful or limited motion of a major joint or group of minor joints.  Thus the 10 percent rating was awarded under Diagnostic Code 5003.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.   

Shoulder disabilities are evaluated using Diagnostic Codes 5200 through 5203.  Diagnostic Code 5200 evaluates ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece and provides that favorable ankylosis is abduction to 60 degrees while unfavorable ankylosis is abduction limited to 25 degrees.  38 C.F.R. § 4.71a.  A 30 percent disability rating is warranted for favorable ankylosis with abduction to 60 degrees and can reach mouth and head of the major (dominant) side.  A 40 percent disability rating is warranted for intermediate ankylosis, which is between favorable and unfavorable, of the major (dominant) side.  Id.  A maximum 50 percent disability rating is warranted for unfavorable ankylosis of the major (dominant) side where abduction is limited to 25 degrees from the side.  Id.  

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  Id.  Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major extremity warrants a 20 percent rating.  Id.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the major extremity warrants a 30 percent rating.  Id.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent rating.  Id.

Diagnostic Code 5202 evaluates impairments of the humerus.  Malunion with moderate deformity warrants a 20 percent rating of either arm, and with a marked deformity warrants a 30 percent rating for the major side.  Id.  For recurrent dislocation of the scapulohumeral joint of the major extremity, a 20 percent  rating is warranted where there are infrequent episodes and guarding of movement only at shoulder level; and a 30 percent rating is warranted where there is frequent episodes and guarding of all arm movements.  Id.  A 50 percent rating is warranted for fibrous union of the humerus on the major side; a 60 percent is warranted for nonunion of the humerus (false flail joint) on the major side; and an 80 percent is warranted for loss of the head of the humerus (flail joint) on the major side.  Id.

Finally, Diagnostic Code 5203 evaluates impairment of the clavicle or scapular and provides a 10 percent rating where there is malunion or nonunion without loose movement; a 20 percent rating where there is nonunion with loose movement or dislocation.  Id.  

The Board notes that normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003  (degenerative arthritis) and 5010 (traumatic arthritis).  

Initially, the Board notes that there was no evidence prior to the May 2011 VA examination that demonstrated that the severity of the Veteran's right shoulder disability during the appeal period.  The private records prior to the reduction effective May 26, 2011 do not show treatment specific to the right shoulder such that there is insufficient evidence to demonstrate that the Veteran's right shoulder disability was productive of more than a 20 percent disability rating.  Consequently, the Board finds that a disability rating higher than 20 percent prior to May 26, 2011, is not warranted.

As of May 26, 2011, after considering all the evidence, the Board finds that the evidence supports the RO's reduction of the disability rating for the service-connected right shoulder disability from 20 percent to 10 percent; however, an increase back to 20 percent is warranted effective January 26, 2015.

In comparing the October 2006 and May 2011 VA examinations, Board finds that the May 2011 examination demonstrates an improvement in the Veteran's right shoulder disability.  At the May 2011 examination, the Veteran's only complaint was "some mild pain in shoulder when working over his head with arms raised."  He denied having any current treatment.  Thus, he reported significantly less symptomatology at the May 2011 examination than the one in October 2006.

Moreover, on physical examination, the only objective findings were guarding of movement and slight tenderness with the arm fully raised.  Otherwise, range of motion was noted to be normal with objective evidence of pain on active motion.  This was an improvement from the prior examination at which range of motion was found to be limited to 100 degrees of forward flexion and abduction.  More significantly, the Veteran reported and the examination found he was able to raise his arm above shoulder height, which is inconsistent with not only the prior examination findings but also the Veteran's testimony at the October 2015 Board hearing.  

Furthermore, the Board finds the Veteran's testimony at the Board hearing as to no improvement in the functioning of his right shoulder disability since the injury until now to be inconsistent with the medical evidence of record.  The service treatment records clearly demonstrate that the Veteran had a full recovery of the functioning of his right shoulder after the 1997 injury.  By January 1998, he had full active range of motion and his strength was 5/5.  See January 5, 1998 Orthopedic Clinic note.  In addition, he underwent review for a waiver of the retained hardware in his right shoulder and it was noted that he was able to perform all upper body motions/exercises with strength equal to or exceeding that of his pre-injury state.  The conclusion was that the Veteran had a well-healed right coracoid fracture with retained hardware, his acromioclavicular joint separation was totally healed, and both injuries posed no difficulty and did not limit his ability to perform operationally.  See January 7, 1998 Aeromedical Summary.  Subsequent physical examinations conducted in February 2000 and July 2002 failed to note any defect of the right shoulder except for the retained hardware.  Specifically these examination reports show his muscle strength was 5/5 throughout the bilateral upper extremities.  Furthermore, although the Veteran had multiple physical profiles during service, once his right shoulder injury was healed, he was never again placed on profile due to his right shoulder disability throughout the remaining nine years of his active service.  The service treatment records also contain Pre-Deployment Health Assessments from March 2002, February 2003, May 2003, February 2005 and May 2006 in which the Veteran denied having any medical problems or being on profile.  

Thus, the service treatment records do not support the Veteran's current testimony that the functional limitations of his right shoulder have been the same since the 1997 injury.  Neither does the May 2011 VA examination findings.  Because the service medical records and the VA examination were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Thus, the Board finds the contemporaneous medical evidence is more probative as to the condition of the Veteran's right shoulder disability at that time than his October 2015 testimony.

Furthermore, the Board does not accept the Veteran's argument presented at the hearing that the similarities between the October 2006 and October 2015 examinations to be evidence of a continuity of the severity of his right shoulder disability.  Firstly, there are nine years between these examinations during which the severity of the Veteran's right shoulder disability could have varied; and, in fact, did according to the May 2011 VA examination.  Furthermore, the private treatment records showing treatment between 2006 and 2014 do not demonstrate the Veteran's right shoulder disability was of such severity as to limit the range of motion of his shoulder to shoulder height or lower.  Although these records indicate there was limitation of motion, the degree of such limitation was not noted.  Thus, the evidence during those nine years separating the examinations does not support the Veteran's argument.  Secondly, the reason for the functional limitations shown in the October 2015 DBQ may be explained by the January 26, 2015 private orthopedist's treatment record in which it is noted that the Veteran reported a worsening of his right shoulder disability beginning "1 month ago."  Thus it appears that the Veteran's right shoulder disability worsened in approximately December 2014.  This conclusion is supported by the lack of previous treatment with an orthopedic specialist despite having been twice referred to one in December 2011 and February 2014.  Thus, the Board finds the contemporaneous medical evidence to be more probative than the Veteran's latter statements, especially since those were made in conjunction with seeking compensation from VA.

Finally, as to the Veteran's contention in his March 2014 correspondence that the improvement shown at the May 2011 may be because of his use of Celebrex and that his range of motion was worse when he is off it, the Board acknowledges that the Court of Appeals for Veterans Claims (Court) has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  In the present case, however, the evidence before the RO at the time of the reduction did not clearly demonstrate that the Veteran was taking any medications that may have ameliorated his right shoulder disability.  In his March 2014 correspondence, the Veteran merely speculated that the improvement shown may have been because of his use of Celebrex.  At the May 2011 VA examination, however, he denied having any treatment for his right shoulder disability, including medications.  In addition, at the same examination, the Veteran reported using over-the-counter medications not prescription medication like Celebrex.  Over-the-counter medications could mean oral or topical and there was no indication of which was used by the Veteran.  There were private treatment records reviewed by the examiner showing he was prescribed Celebrex in March 2011 but these records did not show he was actually using it.  Consequently, at the time of the May 2011 VA examination that was the basis of the reduction, the Veteran's own statements indicate that, although he may have been prescribed Celebrex as shown in the private treatment records, he was not taking it.  The Board finds his contemporaneous statement at the May 2011 examination as to what medication he was using at that time more probative than his March 2014 speculative statement made three years later and in conjunction with seeking VA benefits.

Consequently, the Board finds that both the Veteran's complaints and the physical findings shown in the report of the May 2011 VA examination demonstrate an actual improvement in his right shoulder disability when compared to the findings of the prior VA examination conducted in October 2006.  In making this determination, the Board finds that the evidence submitted subsequent to the reduction does not support the contention by the Veteran that there had been no improvement in his right shoulder disability in May 2011.  Rather, this evidence supports a finding that there was an improvement with only a recent worsening of the right shoulder disability for which he finally sought treatment with an orthopedic specialist in January 2015.   

Based on this evidence of worsening, the Board finds that, as of January 26, 2015, the evidence supports a finding that the Veteran's right shoulder disability is productive of the criteria for a 20 percent disability rating as the private orthopedist's treatment record of that date demonstrates the Veteran had painful motion of the right upper extremity limited to 85 degrees of flexion and abduction, which is approximately shoulder level (as normal flexion and abduction is from 0 to 180 degrees, shoulder level would be at 90 degrees).  The subsequent medical evidence, to include the October 2015 DBQ, continue to show that the Veteran's right shoulder disability warrants a 20 percent disability rating as it continues to show limitation of motion at approximately the shoulder level.  

The Board acknowledges that the Veteran's representative argued at the hearing that the evidence supports a disability rating higher than 20 percent but did not specify what evidence he was referring it.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board finds that, at no time, has the evidence shown that the Veteran's right shoulder disability was more consistent with limitation of motion midway between the side and shoulder level (i.e., approximately 45 degrees).  Rather the evidence shows the most his motion has been limited to is 75 degrees of abduction, which is closer to shoulder level rather than midway between the side and shoulder level.  The Board acknowledges that the physician who completed the October 2015 DBQ stated that the functional impact of the Veteran's shoulder disability is that his range of motion, strength and pain limit him to 40 to 50 percent compared to the more functional, but also severely arthritic, left shoulder.  That degree of functioning, however, is consistent with the Board's finding that he has limitation of motion to the shoulder level, which is approximately 50 percent of normal motion for the shoulder, and which warrants no more than a 20 percent disability rating.  The Board notes in making this determination that it has considered the Veteran's functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds a disability rating higher than 20 percent is not warranted under Diagnostic Code 5201.

The Board further finds that a higher disability rating is not warranted under a different diagnostic code.  There is no evidence he has ankylosis, so Diagnostic Code 5200 is not applicable.  Diagnostic Code 5202 does not afford a higher disability rating as there is no evidence showing he has malunion of the humerus with marked deformity, frequent episodes of dislocation of the humerus with guarding of all arm movements, fibrous or nonunion of the humerus, or loss of the humeral head.  Finally, although the evidence shows the Veteran has post-traumatic arthritis with deformity of the acromioclavicular joint, Diagnostic Code 5203 only provides a maximum 20 percent disability rating when there is nonunion with loose movement or dislocation, which the evidence does not demonstrate.  

Finally, in the exceptional case, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.  The claimant's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate, in other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's right shoulder disability is manifested essentially by limitation of motion, weakness, fatigability and pain.  As set forth above, the rating criteria used to evaluated this disability, combined with other sections of the regulations, contemplate such symptoms.  Consequently, the Board finds that the Veteran's right shoulder disability does not present an exceptional or unusual disability picture such as to render the VA rating schedule inadequate to evaluate this disability.  

Furthermore, the Board notes that, in making this decision, it has considered whether the Veteran has other service-connected disabilities that, when combined with his right shoulder disability, may impact the Veteran collectively.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, the Veteran has multiple other service-connected disabilities.  The evidence, however, fails to demonstrate that those disabilities have an atypical impact on the service-connected right shoulder disability or vice versa such as to render the VA rating schedule inadequate to evaluated the Veteran's service-connected disabilities either individually or collectively.  The Board finds, therefore, that referral of the Veteran's claim for consideration of an extraschedular disability rating is not warranted.  

Based on the foregoing, the Board finds that the reduction in the disability rating for the service-connected right shoulder disability from 20 percent to 10 percent effective May 26, 2011, was proper; however, a 20 percent disability rating, but no higher, is warranted for the Veteran's right shoulder disability as of January 26, 2015.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issues seeking increased disability ratings for service-connected cervical spine disability, right foot disabilities and multiple scars on the right thumb is dismissed.

Entitlement to a disability rating in excess of 20 percent for service-connected the service-connected right shoulder disability rating is denied prior to May 26, 2011.
 
The May 26, 2011, reduction of the disability rating for the Veteran's service-connected right shoulder disability from 20 percent to 10 percent was proper.

Entitlement to a disability rating of 20 percent for the service-connected right shoulder disability is granted as of January 26, 2015, subject to controlling regulations governing the payment of monetary benefits.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


